Name: 1999/280/EC: Council Decision of 22 April 1999 regarding a Community procedure for information and consultation on crude oil supply costs and the consumer prices of petroleum products
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  oil industry;  trade;  accounting
 Date Published: 1999-04-28

 Avis juridique important|31999D02801999/280/EC: Council Decision of 22 April 1999 regarding a Community procedure for information and consultation on crude oil supply costs and the consumer prices of petroleum products Official Journal L 110 , 28/04/1999 P. 0008 - 0011COUNCIL DECISIONof 22 April 1999regarding a Community procedure for information and consultation on crude oil supply costs and the consumer prices of petroleum products(1999/280/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the proposal submitted by the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),(1) Whereas transparency of consumer prices of petroleum products and information about crude oil supply costs are necessary for the satisfactory operation of the internal market, and particularly for the free movement of goods within the Community;(2) Whereas Council Directive 76/491/EEC of 4 May 1976 regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community(4) requires Member States to communicate to the Commission information which no longer reflects the conditions prevailing on the oil markets; whereas Directive 76/491/EEC should therefore be repealed and replaced by a new Community information procedure;(3) Whereas Council Regulation (EC) No 2964/95 of 20 December 1995 introducing registration for crude oil imports and deliveries in the Community(5) enables the Commission to be informed, in respect of each Member State, of the monthly supply cost by type of crude oil as regards imports from third countries or deliveries from another Member State but does not enable it to determine the overall crude oil supply cost in the Community;(4) Whereas it is therefore desirable to set up a Community procedure for information and consultation on crude oil supply costs and the consumer prices of petroleum products;(5) Whereas this procedure requires the acquisition, at regular intervals, of certain information from Member States regarding crude oil supply costs and the consumer prices of petroleum products in aggregate form;(6) Whereas, in accordance with their current practice, Member States should continue to communicate to the Commission the consumer prices of petroleum products each Monday as they have done in the past on a voluntary basis; whereas Member States may maintain their current system or create new procedures to collect the data;(7) Whereas the information collected should make it possible to make a comparison of the trend in costs and oil prices charged in the Community;(8) Whereas the taxes charged on petroleum products are a component of the selling price, and it is therefore necessary, in order to ensure the transparency of the prices of those products and make a comparison of the prices charged in the Community, to indicate the consumer prices of petroleum products net of duties and taxes and inclusive of all taxes;(9) Whereas the information collected and the results of the analyses carried out by the Commission should be published at Community level in order to ensure market transparency and should be the subject of consultation between the Member States and the Commission;(10) Whereas, should the Commission find anomalies or inconsistencies in the figures communicated to it, it should be able to obtain further information from the Member State concerned;(11) Whereas the precise arrangements concerning the communications to be made need to be specified in more detail,HAS ADOPTED THIS DECISION:Article 1The Member States shall communicate to the Commission information relating to the curde oil supply cost cif and the consumer prices of petroleum products, in the manner laid down in Article 3. The list of petroleum products is set out in the Annex.The information shall be obtained by aggregating the data received and shall be presented in such a way as to give as representative a picture as possible of each Member State's oil market.Article 2For the purposes of this Decision:1. "supply cost" shall mean the cost of all crude oil imports and deliveries, as well as crude oil produced in a Member State;2. "crude oil importers" shall mean all quantities of crude oil entering into the Community for purposes other than transit which are intended to cover the needs of a Member State;3. "crude oil deliveries" shall mean all quantities of crude oil entering into the territory of a Member State from another Member State for purposes other than transit which are intended to cover the needs of the former Member State;4. "crude oil produced in a Member State" shall mean all crude oil produced and refined in a Member State, where such such production represents more than 15 % on an annual basis of the total crude oil supply of that Member State;5. "consumer prices" shall mean the most representative price levels actually charged to consumers in a given category.Article 31. Member States shall communicate to the Commission the following information:(a) the monthly crude oil supply cost cif in the month following the end of the month in question;(b) the consumer prices of petroleum products net of duties and taxes and inclusive of all taxes in force on the 15th day of each month, in the 30 days following the 15th day of the month in question.2. On the basis of the current collection systems, Member States shall continue to communicate to the Commission the consumer prices of petroleum products net of duties and taxes in force each Monday, at the latest by 12 noon the following day.Article 4On the basis of the information collected pursuant to this Decision, the Commission shall publish in an appropriate form:(a) each month, the crude oil supply cost cif and the consumer prices of petroleum products net of duties and taxes and inclusive of duties and taxes charged on the 15th day of each month;(b) each week, the consumer prices of petroleum products net of duties and taxes charged on Monday.Article 5The Member States and the Commission shall consult each other on matters related to this Decision, such as the information collected pursuant to it.Article 6All information communicated pursuant to this Decision shall be confidential. This provision shall not however prevent the distribution of general or summary information in terms which do not disclose details relating to individual undertakings, i.e. in terms which refer to at least three undertakings. Member States may refrain from submitting details which relate to such individual undertakings.Article 7If the Commission finds that there are anomalies or inconsistencies in the information communicated to it by the Member States, it may ask the Member States to permit it to acquaint itself with the calculation and assessment procedures used to arrive at the aggregated information.Article 8Within the limits laid down by this Decision, the Commission shall adopt implementing provisions regarding the form, content and all other aspects of the communications provided for in Article 1.Article 9Directive 76/491/EEC shall be repealed.Article 10This Decision is addressed to the Member States.Done at Luxembourg, 22 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 232, 24.7.1998, p. 10.(2) OJ C 313, 12.10.1998, p. 68.(3) OJ C 407, 28.12.1998, p. 182.(4) OJ L 140, 28.5.1976, p. 4.(5) OJ L 310, 22.12.1995, p. 5.ANNEXList of petroleum products1. motor fuels:>TABLE>2. domestic heating fuels:>TABLE>3. industrial fuels:>TABLE>